Citation Nr: 1818300	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-20 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUE
 
Entitlement to a total disability rating on the basis of individual unemployability due to a service-connected disability.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
 
 
INTRODUCTION
 
The Veteran had active service from May 1989 to December 1989, and from November 1990 to May 1991. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
 
FINDINGS OF FACT
 
1. Service connection has been in effect during the appellate term for posttraumatic stress disorder, evaluated as 70 percent disabling, and for a low back strain, evaluated as 20 percent disabling.
 
2. The Veteran's service connected disabilities alone present no unusual or special symptoms not already considered by the assigned rating schedule, and do not prevent her from securing and following a substantially gainful occupation consistent with her work experience.
 
 
CONCLUSION OF LAW
 
The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have not been met.  38 U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I. Duties to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
II. Individual unemployability
 
The Veteran seeks entitlement to a total disability evaluation based on individual unemployability.
 
A total disability rating due to individual unemployability requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  In making this determination, the critical inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017). 
 
"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16 (a). 
 
In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..." Other factors to be considered in determining whether a veteran is unemployable are her level of education, her employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16 (a).

Service connection has been in effect during the appellate term for posttraumatic stress disorder, evaluated as 70 percent disabling; and for a low back strain, evaluated as 20 percent disabling.  Her combined rating has been 70 percent for the entire period on appeal.  As a result, the schedular criteria for a total disability rating due to individual unemployability have been met throughout the period on appeal.

Remaining for resolution is whether there is probative evidence of unemployability on account of the Veteran's service-connected disabilities alone.  Blackburn v. Brown, 4 Vet. App. 395 (1993) (VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating due to individual unemployability).

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) the United States Court of Appeals for Veterans Claims explained that the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability.  The mere fact that a veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough.  Id.  Rather, the question is whether she is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.
 
The resolution of this appeal ultimately turns on whether her service-connected disabilities alone preclude the Veteran from obtaining and maintaining substantially gainful employment.  As suggested by the United States Court of Appeals for the Federal Circuit, the test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

Notably, in a claim for a total disability rating due to individual unemployability, the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate total disability rating due to individual unemployability determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.'").

The Veteran has asserted that she is now unemployable due to her service-connected posttraumatic stress disorder. In a December 2010 statement the Veteran contended that her psychiatric disability prevents her from obtaining substantially gainful employment.  Specifically, the appellant reported suffering from an inability to sleep due to persistent nightmares and the effects of medication used to treat her posttraumatic stress disorder.  The Veteran also states that she suffers from debilitating depression that impacts her ability to focus and concentrate.  The Veteran also has nonservice-connected sleep apnea, and a nonservice-connected attention deficit disorder. 
 
In her March 2017 substantive appeal, the Veteran asserted that she has not been able to sustain any type of employment since her return from deployment to the Middle East in 1992.
 
The Veteran's was level of functioning was assessed in an August 2010 VA examination.  During the examination, the Veteran reported that after military discharge, she worked at AT&T for two and a half years.  She then worked at Southwestern Bell for 6 months, but quit her job following an incident at her son's day care, believing that she should stay home with her children.  The Veteran was noted to have graduated high school, but she did not attend college.  

The claimant reported a history of aggressiveness and problems with anger control which caused problems with interpersonal functioning.  Mental status examination revealed no evidence of any problems with thought processes or communication skills.  There was no evidence of delusions, hallucinations, suicidal ideation or homicidal ideation.  The Veteran was oriented and she maintained proper hygiene.  The appellant did report significant difficulty with attention span and concentration, as well as significant dysfunction in her short-term memory in routine day-to-day functioning.  This was judged to have a moderate to severe impact on her social or occupational functioning.  Additionally, the Veteran noted a history of hoarding behavior and ritualistic behavior which were judged to cause a mild to moderate impact on her social or occupational functioning.  The examiner noted that the Veteran presented with an anxious mood and congruent affect.  The claimant did report recurrent anxiety and depression which the examiner found to have a moderate impact on social and occupational functioning.

The examiner opined that the Veteran showed deficiencies in most areas, including work, judgment, thinking and mood.  Her relationships with her spouse and children were described as positive.  While the examiner noted that in the recent past the Veteran had been functioning poorly with social and recreational pursuits, she was found to function fairly in the areas of self care, employment, schooling, family functioning and physical health.  The examiner found a moderate impact on occupational functioning was assessed.
 
While a March 2011 VA examination found that the Veteran's posttraumatic stress symptoms had increased, her current symptoms failed to significantly negatively impact her ability to function in her normal occupational environment.  The examiner further found that her posttraumatic stress disorder symptoms failed to prevent her from maintaining employment.
 
The Veteran was denied entitlement to Social Security disability benefits in a June 2013 decision on the basis that she was able to perform work consistent with her occupation.  Her past work experience included sedentary, semi-skilled receptionist labor; light, semi-skilled labor as a sales clerk; and sedentary semi-skilled customer order clerk work.  The Social Security Administrative Law Judge found that the claimant had residual functional ability to perform light work, carry out simple instructions, attend and concentrate for extended periods, and interact adequately with coworkers and supervisors and respond appropriately to changes in routine work settings.  While Social Security determinations are not binding on the Board, they are relevant and the records relied upon to make Social Security determinations are probative evidence in consideration of the claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).
 
Further, with regard to the Veteran's employability, records obtain from the Social Security Administration show the Veteran was administered the Minnesota Multiphasic Personality-2 (MMPI-2) in January 2011.  She was noted to endorse ongoing posttraumatic stress disorder symptoms, including hypervigilant behavior, irritability, troubling recall, and nightmares.  However, her MMPI-2 profile was determined to be invalid based on her over endorsement of unusual or atypical responses.  The evaluator further opined that despite her alleged increase in posttraumatic stress disorder symptomology, the Veteran's current symptoms failed to significantly negatively impact her ability to function in her normal occupational.
 
In a residual functional capacity assessment prepared in June 2011, Dr. L.L., a medical consultant, considered the Veteran's impairments of lumbar degenerative disc disease as well as other nonservice-connected disabilities, and concluded that the appellant retained the ability to perform a medium level of work, with specific limitations on lifting, pushing, carrying, pulling, and climbing.  
 
In a June 2011 Psychiatric Review Technique form a non-examining state psychological consultant, Dr. C.B. indicated that the Veteran had severe impairments that presented no restrictions of activities of daily living, moderate difficulties in maintaining social functioning, and moderate deficiencies of concentration, persistence or pace, but no episodes of decompensation.  Dr. C.B. opined that the Veteran had a marked limitation in her ability to understand, remember, and carry out detailed instructions, but no significant limitation in her ability relative to very short and simple tasks.  Dr. C.B. concluded that even with certain additional moderate mental functional limitations, the Veteran could maximally understand, remember, and carry out only simple instructions, make simple instructions, attend and concentrate for extended periods, interact adequately with coworkers and supervisors, and respond appropriately to changes in routine work setting.
 
Another state agency physician, Dr. V.G. reviewed the Veteran's records in October 2011 and affirmed Dr. C.B.'s assessment.  Although the physicians assessed the Veteran with a moderate limitation in social functions on the Psychiatric Review Technique Form, they concluded that the claimant was able to interact adequately with coworkers and supervisors, and presented no indication of inability to work with the general public.  
 
VA afforded the Veteran a posttraumatic stress disorder examination in December 2016 to address her level of occupational and social impairment, and to determine to her capacity to perform substantially gainful employment.  The examiner opined that the Veteran suffered from a marked limitation in her ability to maintain attention and concentration for extended periods; work in coordination with or proximity to others without being distracted by them; and to complete a normal workday and work-week without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods.  The appellant showed evidence of a moderate limitation in her ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances; interact appropriately with the general public; get along with coworkers or peers without distracting them or exhibiting behavioral extremes;  understand and remember detailed instructions; carry out detailed instructions; respond to changes in the work setting.  There also was evidence of a mild limitation in the claimant's ability to sustain an ordinary routine without special supervision; set realistic work-related goals or make plans independently of others; and maintain social appropriate behavior and to adhere to basic standards of neatness and cleanliness.  Significantly, however, the psychologist found no limitation in the Veteran's ability to remember location and work-like procedures; to understand and remember very short and simple instructions; to carry out very short and simple instructions; to make simple work-related decisions; to ask simple questions or request assistance; to be aware of normal hazards and take appropriate precautions; and to travel to unfamiliar places or use public transportation.  The examiner did not find any indication that the  Veteran suffered from total occupational impairment due to her service-connected disability.
 
While the Veteran expressed concerns regarding her ability to maintain a job and while the medical evidence shows occupational deficiencies with regard to employment for this period on appeal, the record also demonstrates that the Veteran's service-connected disabilities alone do not prevent her from securing or following some form of substantially gainful employment that is consistent with her education and occupational experience.  Notably, the Veteran has not asserted, nor does the evidence support that her service-connected back disability prohibits her ability to obtain substantially gainful employment.
 
Although the appellant asserts that she is currently unemployed, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose.  Further there is no indication that the Veteran was terminated from employment due to her service-connected posttraumatic stress disorder or was otherwise unable to secure substantially gainful employment.  Indeed, the record of evidence indicates that the Veteran voluntarily left the workplace due to a personal decision to fulfill family obligations.
 
While it is clear that the appellant cannot perform all jobs, it is also clear that her symptoms are not so severe that she cannot perform light work, carry out simple instructions, and interact adequately with coworkers and supervisors.  In summation, the Veteran's service-connected disabilities alone are not of such severity as to effectively preclude all forms of substantially gainful employment.  As such, the requirements for entitlement to a total disability rating due to individual unemployability have not been met.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the claim.  Therefore, the doctrine is not for application.  38 U.S.C. § 5107.
 
The appellant is advised that should her symptoms increase inseverity she should file a new claim.  In particular the Veteran is advised that written medical opinion evidence showing that she cannot work due to her service connected disorders alone, and explaining why that is the case would be of great value to such a claim.  


ORDER
 
Entitlement to total disability rating due to individual unemployability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


